MeLAUGHLIN, Chief Judge.
This diversity case is a companion to that of Caldwell v. Carmar Trading Co., Ltd., D.C., 116 F.Supp. 546. The claims alleged in these two cases arise out of the same collision of motor vehicles on the Island of Saipan, Marianas Islands, on February 26, 1951. The motion for summary judgment or judgment on the pleadings filed in this case has the same basis as that set out in the similar motion in Caldwell v. Carmar Trading Co., Civil No. 1208. The decision on that motion, filed this day, will therefore govern the ruling upon the motion in the instant case.
For the reasons expressed in Civil No. 1208, the motion herein is denied.